Title: New York Ratifying Convention. Notes for a Speech, [20 June 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 20, 1788]


I
Various Interests


Navigating and Non Navigating—


Great and Small—

Struggle for Commercial point two thirds

Struggle for equal power—

Some small states non navigating—

Hence tendency to combination

Necessity of accommodation—

Oeconomy—

 Relate difficulties on this point



As to the ratios of representation


I
Character of slaves mixed persons & property


II
In many states persons included in census who have no vote in the state—



III
Representation & Taxation being upon the same scale will favour impartiality—




As to the number


I
Three objects






1
safety


2
knowlege of local circumstances


3
few—above the many






ob:
Nothing more difficult than to fix the degree of numbers requisite—constitutions of diff States differ


II
Ratio ought not to be the same in a large as in a small nation—


III



first census
100—


25 years—
200


fifty—
400





Numbers will not be augmented



Large states to increase influence will be for increasing representation




Knowlege of local circumstances


I
Objects to be considered—



These commerce taxation



As to taxation state systems—




Elevation of few


I
No qualifications either for electors or elected


II
5000 not less fit to choose than 500—not—so easily corrupted—


III
How would Governor &c be chosen—



